Title: To Alexander Hamilton from James McHenry, 1 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department, August 1st. 1799
          
          I enclose you a Copy of a letter from the Quarter Master General dated the 30th. Ultimo relative to widening the road from Le Boeuff to Presque Isle, and erecting a few bridges on the said road, and suggesting that the same could be done by a detachment of the Troops.
          You will be pleased to take the same into consideration, and take such order thereon as to you may appear proper—
          I am Sir with great respect Your obedt servant
          
            James McHenry
          
          Major General Hamilton
        